Citation Nr: 0531566	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating earlier than October 
13, 1998, either based solely on PTSD or on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1973.

In November 1999, the veteran perfected his appeal of a July 
1999 rating decision in which the RO, inter alia, denied an 
increased rating for PTSD and a TDIU.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating decision that granted a 100 
percent disability rating for PTSD, effective October 13, 
1998, the date the claim was received.  The veteran filed a 
notice of disagreement (NOD) in November 2002 and the RO 
issued a statement of the case (SOC) in February 2003.  The 
veteran filed a substantive appeal in March 2003. 

Based on the veteran's assertions throughout the course of 
the appeal and the procedural history, the Board has 
recharacterized the issue as on the title page.

In January 2004, the veteran testified before a Veterans Law 
Judge (VLJ) in Washington, DC; a transcript of the hearing is 
of record.

In March 2004, the VLJ that conducted the January 2004 Board 
hearing granted the veteran's motion to advance this on the 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 
C.F.R. § 20.900(c) (2004).   

In March 2004 and January 2005, the Board remanded this 
matter to the RO for additional action.  

In August 2005, the Board notified the veteran that the VLJ 
that conducted the January 2004 hearing was no longer 
employed at the Board and that he was entitled to another 
hearing, if he so desired, in accordance with 38 U.S.C.A. § 
7107(c) (West 2002) (providing that the member or members 
designated to conduct a hearing shall participate in making 
the final determination of a claim on appeal).  The veteran 
responded that he did not want another hearing.

As a final preliminary matter, the Board notes that, after 
the RO issued the most recent supplemental SOC (SSOC) in June 
2005, the veteran submitted additional evidence without a 
signed waiver of initial consideration of the evidence by the 
RO, or, agency of original jurisdiction (AOJ).  After 
reviewing the evidence, the Board finds that it may proceed 
with considering the issue without a waiver because the 
evidence is duplicative, cumulative, or not relevant to the 
issue on appeal.  The VA Medical Center (VAMC) records are 
duplicative of records previously obtained.  The June 2005 
statement from VA psychologist Daniel E. Lonnquist, Ph.D., is 
a summary related to his treatment of the veteran from 1982 
to 1985.  This evidence is cumulative because the original 
treatment records are already of record and, as discussed in 
detail below, evidence of unemployability during this period 
is not relevant to the claim currently under consideration.  
Hence, a remand for RO consideration of this evidence, in the 
first instance, is not warranted.  See 38 C.F.R. § 20.1304 
(2004).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In rating decisions of October 1990 and March 1992, the 
RO denied entitlement to a TDIU; the veteran did not appeal 
either decision, and clear and unmistakable error in either 
decision has not been established.

3.  On October 13, 1998, the RO received the veteran's 
claims, to include for a TDIU and for an increased rating for 
PTSD.

4.  The record contains no statement or communication from 
the veteran prior to October 13, 1998, that constitutes a 
claim for or indicates an intent to apply for a TDIU or an 
increased rating for PTSD.

5.  The record does not reflect any competent evidence within 
the one-year period preceding October 13, 1998, from which it 
is factually ascertainable that the veteran's PTSD met the 
criteria for a 100 percent rating for that disability, or 
evidence that PTSD-either alone or in concert with his other 
service-connected disabilities-increased in severity to an 
extent to render the veteran unemployable.


CONCLUSION OF LAW

The criteria for an award of a total disability rating 
earlier than October 13, 1998, for PTSD, or based on 
individual unemployability due to service-connected 
disabilities, are not met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.150, 
3.151, 3.157, 3.159, 3.400, 4.16 (2004);  38 C.F.R. § 4.132 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the February 2003 SOC, September 2004 and June 2005 
SSOCs, and the RO's letters of April 2004 and February 2005, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim on appeal, the evidence 
that has been considered in connection with the appeal; and 
the bases for the denial of the claim.  After each, they were 
given the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence. 

As noted in the introduction, the Board characterized the 
claim for a total rating earlier than October 13, 1998 to 
encompass consideration of both the criteria for a 100 
percent rating for PTSD, as well as issue to incorporate 
consideration of both a TDIU and PTSD as the basis for 
assignment of a total disability rating earlier than October 
13, 1998.  In the Board's previous remands of March 2004 and 
January 2005, it stated that the issue of TDIU was not moot, 
as suggested by the RO in its January 2002 rating decision, 
and referred consideration of entitlement to a TDIU prior to 
October 13, 1998, to the RO.  While the RO considered the 
issue of a TDIU in the appeal that was perfected in November 
1999, it did not specifically address whether such was 
warranted prior to the date of the claim.  In light of the 
veteran's statements and the fact that he was apprised of the 
laws and regulations pertaining to a TDIU in his perfected 
appeal and was again notified later in the February 2003 SOC 
along with laws and regulations governing the effective dates 
of awards, the Board finds that he is not prejudiced by Board 
consideration of his claim on appeal on this alternative 
basis.  

The Board also finds that the notice letters of April 2004 
and February 2005 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also requested that he submit medical evidence and to 
identify and provide the necessary releases for any medical 
providers from whom he wished the RO obtain medical records 
and consider evidence.  The RO notified him that he could 
submit evidence to show that an earlier claim for increase 
was filed and to send in any relevant evidence in his 
possession that was not already of record.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claim. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the present case, the documents meeting the VCAA's notice 
requirements were provided after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As noted above, the RO issued the February 2003 SOC and the 
September 2004 and June 2005 SSOCs  (to include the Board's 
March 2004 and January 2005 remands), notified the veteran 
what was needed to substantiate his claims, and also 
identified the evidence that had been considered with respect 
to his claim.  Moreover, the RO notified the veteran of VA's 
duties to notify and assist in its letters of April 2004 and 
March 2005.  After the notice letters, SOCs, and SSOCs the 
veteran was afforded an opportunity to respond.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The veteran's service medical records, as 
well as VA Medical Center (VAMC) treatment records, and 
private medical records, have been associated with the claims 
file.  Furthermore, copies of VA examination reports are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicated, any additional, existing evidence that 
is pertinent to any aspect of the claim that needs to be 
obtained. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
adjudication of the claim is harmless.  Id .; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf 
. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision the claim on appeal.  



II. Analysis

The veteran contends that he is entitled to a total 
disability rating prior to October 13, 1998-the date of his 
claim for a TDIU and for a higher rating for PTSD.  
Specifically, he asserts that his entitlement to a total 
rating should be granted back to the 1980s.  

There are two potential ways by which the veteran can 
establish that an effective date earlier than the date of the 
claim is warranted.  One way requires establishing that there 
was a pending (i.e., unadjudicated) claim for a TDIU or an 
increased rating for PTSD filed prior to October 13, 1998, 
and the other requires evidence from which it is factually 
ascertainable increase in his PTSD or that he was unable to 
secure and maintain gainful employment during the one-year 
period preceding the October 13, 1998, claim.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, (o)(2) 
(2004).   

In considering whether there are any pending claims prior to 
October 13, 1998, pursuant to which a total rating (for PTSD, 
or the combined effects of service-connected disabilities) 
could be granted, the Board must look at how claims are 
defined.  The words application and claim are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2)-(3). When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim that could be interpreted to be a formal or 
informal claim for benefits.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

In the present case, the most recent adjudicated claim for a 
TDIU, prior to the October 1998 claim, was raised in January 
1992 and denied in March 1992.  Moreover, the most recent 
rating decision involving a rating for PTSD, prior to the 
October 1998 claim, was in December 1991.  This decision was 
the result of a routine VA examination and resulted in a 
rating increase to 50 percent for PTSD.  Although the veteran 
was notified of these decisions, he did not appeal them.  As 
these decisions are now final as to the evidence then of 
record (see 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004); and provide no basis for the award 
of the benefit in question.  In other words, given the final, 
prior denials-and in the absence of any clear and specific 
allegation, or evidence upon which to base a finding of, 
clear and unmistakable error (CUE) in either decision (see 
38 C.F.R. § 3.105(e) (2004))-a 100 percent rating for PTSD, 
or a TDIU, is legally precluded prior to the date of the 
December 1991 and March 1992 rating decisions, respectively.  

In the present case, the veteran asserted, in response to the 
June 2005 SSOC, that there was error in the RO's failure to 
consider an October 1991 VA examination report in the March 
1992 rating decision.  Although his assertions are suggestive 
of an allegation of CUE in that decision, The Board finds 
that he has not plead CUE with sufficient specificity to be 
considered a claim.  In Fugo v. Brown, 6 Vet. App. 40, 
(1993), the Court stated that:

... merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  ...CUE is a very specific and rare 
kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
... If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error ... that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Here, the 
appellant's allegation simply does not meet the criteria 
noted above.  

However, even if the Board were to find that the veteran's 
assertion did constitute a sufficient allegation of CUE, his 
argument does not does not provide a basis for a grant of a 
total rating-on any basis-prior to October 12, 1998.  
First, nothing in the October 1991 examination report states 
that the veteran was unable to obtain and maintain gainful 
employment.  Merely reporting that the veteran was unemployed 
is insufficient to establish unemployability.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  See Van Hoose v. Brown, 4 Vet App. 361, 
363 (1993).  Second, the RO already considered the evidence 
in its December 1991 rating decision and, based on that 
evidence, found that the veteran's PTSD was then only 50 
percent disabling.  Thus, absent a specific determination by 
the October 1991 examiner that the veteran was unemployable 
due to his service-connected disabilities, or that he was 
then 100 percent disabled due to PTSD, consideration of the 
evidence would not have changed the outcome of the March 1992 
rating decision.  

In short, the veteran has simply not met his burden to 
sufficiently assert and to establish CUE in either rating 
decision on the basis of the extant evidence and legal 
authority.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

Alternatively, the appellant has asserted that, even if the 
RO did not commit CUE in not considering the October 1991 VA 
examination in its March 1992 decision that denied a TDIU, 
this rating decision was in response to his earlier August 
1990 claim, thereby leaving his January 1992 claim for a TDIU 
unadjudicated.  The Board finds that the veteran's reasoning 
is clearly faulty for two reasons.  First, the RO adjudicated 
the August 1990 claim in its October 1990 rating decision.  
Second, the March 1992 rating decision notes that the date of 
the claim was in January 1992.

In March 2005, the veteran's representative also made vague 
allegations of CUE in the RO's failure to adjudicate the 1990 
TDIU claim.  However, for the reasons already discussed, 
above, the Board finds that these allegations are baseless.

Thus, the December 1991 and March 1992 rating decisions 
finally resolved any prior claims for either a TDIU or for a 
higher rating for PTSD, and CUE in either rating decision has 
not been established.  

The Board also points out that the claims file reflects no 
communication from the veteran between the December 1991 
rating decision and the October 1998 claim, or between the 
March 1992 rating decision and the October 1998 claim, that 
could reasonably construed a claim for an increased rating or 
for a TDIU, respectively.  In fact, all correspondence from 
the veteran, during these periods, clearly dealt with other 
matters that are not at issue in the current appeal.

Hence, there is no evidence that reflects the veteran's 
intent to apply for a total rating (either on the basis of an 
increased rating for PTSD or a TDIU) at any time period 
pertinent to the receipt of the October 1998 claim.

Finally, the Board finds that there is no evidence of 
increased disability to warrant a total rating-either a 100 
percent rating for PTSD, or a TDIU-within the one year 
period prior to receipt of the October 1998 claim.

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997).   

In this case, the one year period prior to the filing of the 
October 1998 date of claim extends from October 13, 1997, to 
October 12, 1998.  Applying the governing legal authority to 
the facts of this case, there must be evidence within the 
above referenced time period that shows the veteran's PTSD 
met the criteria for a 100 percent rating or that all of his 
disabilities, when considered together, rendered him unable 
to obtain and maintain substantially gainful employment.  

With respect to PTSD, the criteria for a 100 percent rating 
then in effect required total occupational and social 
impairment, due to such symptoms as: persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

With respect to a TDIU, the applicable criteria at that time, 
and still applicable now, provides that VA will grant a TDIU 
when the evidence shows that an appellant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining substantially gainful employment consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).  See also VAOPGCPREC 75-91; 57 
Fed. Reg. 2317 (1992).  

The Board has thoroughly the voluminous medical evidence in 
the claims file in search of evidence relevant to each set of 
criteria; however, there is no medical evidence dated from 
October 13, 1997, to October 12, 1998, that indicates that, 
during that time frame, the veteran either was rendered 
unemployable due to his service-connected disabilities, or 
that his PTSD increased in severity so as to meet the 
criteria for a 100 percent rating.  

Under these circumstances, the Board must conclude that the 
claim of entitlement to a total disability rating earlier 
than October 13, 1998, either based solely on PTSD or on 
individual unemployability (TDIU) due to service-connected 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A total disability rating earlier than October 13, 1998 for 
PTSD or based on individual unemployability (TDIU) due to 
service-connected disabilities is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


